Motion for a stay granted only insofar as to stay the enforcement of the provisions of the judgment appealed from directing the payment of $2,688.45 for counsel fees and disbursements on condition that the appellant files an undertaking, within 10 days after the entry of this order, as security for the payment of said sum, with interest thereon, in the event the aforesaid provision of the judgment is affirmed or modified. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.